Opinion issued June 16,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00494-CV
———————————
 
In re John Doe a/k/a Trooper, Relator

 

 
Original Proceeding on Petition for
Writ of Mandamus[1]

 

 
 
MEMORANDUM OPINION
 
          This petition for a writ of mandamus
was filed concerning the district judge’s May 21, 2010 discovery order. 
On May 23, 2011, the district judge amended that order.  Accordingly, we dismiss the petition for a
writ of mandamus without prejudice to the relator filing a new petition based
on the May 23, 2011 order, and we vacate this Court’s June 22, 2010 order
granting temporary relief.
 
PER CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Wilson.[2]
 




[1]        The Honorable Robert Schaffer, judge of the 152nd District
Court of Harris County, Texas.  The
underlying proceeding is In re Robert T.
Brockman and The Reynolds and Reynolds Co., No. 2010‑13724 (152nd
Dist. Ct., Harris County, Tex).
 


[2]        The Honorable Davie L.
Wilson, retired justice, Court of Appeals for the First District of Texas,
participating by assignment.